El Juez PresideNte Señor del Tobo,
emitió la opinión del tribunal.
Dictada, sentencia disolviendo el matrimonio contraído por J. R. Látimer y María de la Encarnación G-orbea, ésta qne como cónyuge inocente conservó la patria potestad so-bre los hijos — cuatro niños de corta edad — acudió a la corte pidiéndole qne regulara las relaciones del padre, cónyuge culpable, con los hijos, fijando las horas de 4 a 6 de la tarde de los lunes y viernes para que el padre pudiera ver y sa-car a paseo a sus hijos.
Oídas ambas partes, la corte, el 30 de diciembre de 1924, dispuso que los hijos “puedan ser sacados a paseo por el padre de la casa de la demandante de 4 a 6 de la tarde du-rante los días miércoles y sábado de cada semana.” No conforme el demandado Látimer interpuso el presente re-curso de apelación.
Invoca el apelante el artículo 175 del Código Civil para sostener que se le lia privado de un derecho qne la ley le reconoce o sea el de continuar sus relaciones de familia con sirs hijos.
En efecto el precepto de la ley invocado al ordenar qne al decretarse el divorcio los hijos sean puestos bajo el cuidado y patria potestad de la parte qne lo hubiere obte-*205nido, añade “pero el otro cónyuge tendrá derecho a conti-nuar las relaciones de familia con sus hijos.”
La orden de la corte no desconoce el derecho del apelante. Lo regula. Regular no es prohibir.
“El derecho a la custodia de los niños concedido por sentencia de divorcio,” dice' Corpus Juris, resumiendo la jurisprudencia, “no priva a la otra parte de tener acceso a los niños en ausencia de disposición expresa en contrario. La sentencia puede comprender un pronunciamiento permi-tiendo al padre privado de .s,u custodia que los visite con sujeción a aquellas restricciones que las circunstancias jus-tifiquen, dentro de la discreción de la corte, discreción de la cual no se abusará. El privilegio de visitarlos no es un derecho absoluto y debe estar subordinado al bienestar del niño, aunque dicho privilegio es usualmente concedido aún a una parte culpable a menos que esté moralmente incapa-citada para asociarse con el niño. De ahí que se haya dado el derecho de acceso a un esposo adúltero, pero ordinaria-mente no a la esposa adúltera, por lo menos mientras con-tinúa sus relaciones ilícitas con su amante, aunque en al-gunas jurisdicciones la corte puede dar el derecho de acceso a su discreción.” 19 C.J. 348.
En el caso de Kane v. Kane, 53 Mont. 519, 165 Pac. 457, que es uno de los citados por Corpus Juris, se resolvió que “las condiciones bajo las cuales podrán hacerse las visitas, la hora, lugar y duración de las mismas, la conducta del padre durante tales visitas, y el límite hasta donde podrá tener la custodia del niño, son todas materias propias para ser reguladas por la Corte.”
En el de Edwards v. Edwards (23 Ky. L. 1051) 64 SW, 726, se decidió que bajo el privilegio de tener acceso al niño no se permitirá que sea obstaculizada su educación. Y en el de Miner v. Miner, 11 Ill. (1 Peck.) 43, que “una ten-tativa para enajenar el afecto del niño puede constituir un desacato a la Corte.”
Esta Corte Suprema en el caso de Colorado v. Capella, *20618 D.P.R. 991, claramente resolvió que “la determinación de la extensión de las relaciones de familia entre nn cón-yuge contra quien se lia dictado sentencia de divorcio y sus hijos que han quedado bajo la patria potestad del otro cónyuge, descansa en la sana discreción del tribunal senten-ciador y no será modificada por este tribunal a menos que se demuestre abuso en el ejercicio de dicha discreción.”
Para examinar las circunstancias especiales de este caso concreto, sólo tenemos el escrito de la demandante y la con-testación del demandado. El, primero presenta una situa-ción que claramente exigía que se regulara. No obstante haberse decretado el divorcio y puesto los hijos bajo la pa-tria potestad de la madre, el padre seguía interviniendo con ellos en forma tal, sacándolos del hogar de día y de no-che, que hacía imposible cualquier plan de educación y cui-dado adoptado por la madre. El padre por el contrario sostuvo que la situación era distinta, que el divorcio se de-cretó por abandono, y alega que la regia de la corte prác-ticamente corta sus relaciones con sus hijos porque es po-bre y tiene que trabajar y no puede, por tanto, disponer de las horas señaladas los miércoles y los sábados.
El conflicto fué resuelto por la corte sentenciadora. No sabemos si se practicaron pruebas o no. La transcripción de todos modos no las contiene. La corte que reguló las re-laciones, fué la misma que decretó el divorcio, estando en tal virtud en mejores condiciones que nosotros para apre-ciar los hechos. Bajo tales circunstancias no es posible concluir que abusara de su discreción. Debemos por el con-trario presumir que al ejercerla tuvo en cuenta la ley y el bienestar de los niños.

Debe confirmarse la resolución apelada.

El Juez Asociado Señor Wolf firmó “conforme con la sentencia. ’ ’